EXHIBIT 10.46
 
PROMISSORY NOTE EXTENSION AGREEMENT
 
 

$52,650.00  April 30, 2014

 
For value received, Guardian 8 Holdings, a Nevada corporation (the “Maker”)
promised to pay to Corey Lambrecht, or its registered assigns or successors in
interest (the “Holder”) the Principal Amount and Interest (both as defined
below) in the manner and upon the terms and conditions as set forth in that Term
Note (“Note”) in the sum of Fifty Two Thousand Six Hundred Fifty Dollars
($52,650.00), dated September 1, 2013, which Note becomes due and payable on or
about April 30, 2014.


By execution by the parties herein, this Promissory Note Extension Agreement
extends the Maturity Date of the Note to and including July 15, 2014. All terms
and conditions of the Note shall remain the same other than the Maturity Date.


IN WITNESS WHEREOF, Maker and Holder have caused this Promissory Note Extension
Agreement to be executed and delivered as of the day and year first above
written.


“Maker”
Guardian 8 Holdings
a Nevada corporation






By: /s/ C. Stephen
Cochennet                                                                          
                                                                       C.
Stephen Cochennet, Chief Executive Officer


“Holder”








/s/ Corey
Lambrecht                                                                          
Corey Lambrecht
 
 
 
 